DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Pub. No. WO 2017/094248 A1 by Kuzuhara et al. (“Kuzuhara”) in view of U.S. Pub. No. 2017/0283700 by Yoshioka et al. (“Yoshioka”).

For purposes of translation, U.S. Pub. No. 2018/0356631 by Kuzuhara will be referenced for WIPO Pub. No. WO 2017/094248 A1 by Kuzuhara as they are same application published in different jurisdictions.

As to claim 1, Kuzuhara discloses a head-up display apparatus (Kuzuhara, head-up display 100, Figure 12) comprising:
a display unit (Kuzuhara, display device 110, Figure 12), which includes a display cell and a first polarizing plate with a retardation layer arranged on an output side of the display cell (Kuzuhara, quarter-wave plate 124 and half-wave plate 125, Figure 12), the first polarizing plate with a retardation layer including a polarizer and a first retardation layer in the stated order from a display cell side, and which is configured to output projection light; As shown in figure 12 of Kuzuhara, the half-wave plate 125 and the quarter-wave plate 124 are arranged in order to output the projection light through to the lens 121.
at least one reflector (Kuzuhara, mirror 122, Figure 12) configured to reflect the projection light;
a housing, which has an opening portion, and which is configured to store the display unit and the reflector therein; As shown in figure 12 of Kuzuhara, the projection optical system 120 contains the display device and required optics in a housing underneath the dashboard 210 of the vehicle.
a cover member (Kuzuhara, polarization cover 101, Figure 12) configured to cover the opening portion; and
a second polarizing plate with a retardation layer (Kuzuhara, polarization cover 101 and quarter-wave film 126, Figure 12), which is arranged on a housing inner side of the cover member, and which includes a polarizer and a second retardation layer in the stated order from a cover member side, As shown in figure 12 of Kuzuhara, the quarter-wave film 126 and the polarization cover 101 are arranged in order to provide a cover for the head-up display 100. 
Kuzuhara teaches the quarter-wave films as being retardation layers but does not expressly teach
wherein the first retardation layer and the second retardation layer each have an in-plane retardation Re(550) of from 100 nm to 200 nm.
Yoshioka teaches a liquid crystal composition with a retardation film 
wherein the first retardation layer and the second retardation layer each have an in-plane retardation Re(550) of from 100 nm to 200 nm (Yoshioka, In the case where the retardation film of the present invention is used in a λ/4 plate, the retardation value (Re(550 nm)) at a wavelength of 550 nm of the resulting retardation film is preferably from 113 to 163 nm, more preferably from 130 to 150 nm, and especially preferably from about 135 nm to 150 nm. ¶ [0147]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kuzuhara’s quarter-wave plates to include Yoshioka’s quarter-wave plate with retardation film because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kuzuhara’s quarter-wave plates and Yoshioka’s quarter-wave plate with retardation film perform the same general and predictable function, the predictable function being providing a display light retardation. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Kuzuhara’s quarter-wave plates by replacing it with Yoshioka’s quarter-wave plate with retardation film. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Kuzuhara, as modified by Yoshioka, teaches the quarter-wave plates as having a retardation values (Re(550 nm)) resulting in retardation of 135nm to 150nm.
	As to claim 4, Kuzuhara, as modified by Yoshioka, teaches the head-up display apparatus wherein the head-up display apparatus is configured so that an angle of reflection of the projection light output from the housing through the opening portion with respect to a windshield is from 10° to 50°. As shown in figure 12 of Kuzuhara, the angle of reflection from the mirror 122 is between 10° to 50° with respect to the display device 100 to the windshield 220.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Pub. No. WO 2017/094248 A1 by Kuzuhara et al. (“Kuzuhara”), in view of U.S. Pub. No. 2017/0283700 by Yoshioka et al. (“Yoshioka”), and in further view of Chinese Pub. No. CN 106030354 A by Matsuda et al. (“Matsuda”).

As to claim 2, Kuzuhara, as modified by Yoshioka, does not expressly teach the head-up display apparatus
wherein the polarizer contains an aromatic disazo compound represented by the following formula (1): 

    PNG
    media_image1.png
    94
    439
    media_image1.png
    Greyscale

in the formula (1),                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                        
                     represents a substituted or unsubstituted aryl group,                         
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                        
                     represents a substituted or unsubstituted arylene group,                         
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                    s each independently represent a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted acetyl group, a substituted or unsubstituted benzoyl group, or a substituted or unsubstituted phenyl group, M represents a counterion, "m" represents an integer of from 0 to 2, and "n" represents an integer of from 0 to 6, provided that at least one of "m" or "n" does not represent 0, a relationship of 1≤m+n≤6 is satisfied, and when "m" represents 2, the respective                         
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                    s may be identical to or different from each other.

For purposes of translation, U.S. Pub. No. 2017/0052370 by Matsuda will be referenced for Chinese Pub. No. CN 106030354 A by Matsuda as they are same application published in different jurisdictions.

Matsuda teaches a projection apparatus with a polarizer with the same formula as claimed. 

    PNG
    media_image2.png
    187
    563
    media_image2.png
    Greyscale

(Matsuda, use of an aromatic disazo compound represented by the general formula (1) as a formation material of the polarizer permits the polarizing plate of the present invention to be readily produced. ¶ [0077])(Matsuda, In the general formula (1), Q.sup.1 represents a substituted or non-substituted aryl group, Q.sup.2 represents a substituted or non-substituted arylene group, R.sup.1 independently represents a hydrogen atom, a substituted or non-substituted alkyl group, a substituted or non-substituted acetyl group, a substituted or non-substituted benzoyl group, or a substituted or non-substituted phenyl group, M represents a counter ion, m represents an integer of 0 to 2, n represents an integer of 0 to 6. However, at least one of m and n is not 0, and 1≦m+n≦6. If m is 2, each R.sup.1 may be the same or different. ¶ [0078]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yoshioka’s quarter-wave plates to include Matsuda’s polarizer with an aromatic disazo because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Yoshioka’s quarter-wave plates and Matsuda’s polarizer with an aromatic disazo perform the same general and predictable function, the predictable function being providing a polarization plate. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Yoshioka’s quarter-wave plates by replacing it with Matsuda’s polarizer with an aromatic disazo. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Thus, Kuzuhara, as modified by Yoshioka and Matsuda, teaches the quarter-wave plates with the aromatic disazo as claimed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Pub. No. WO 2017/094248 A1 by Kuzuhara et al. (“Kuzuhara”), in view of U.S. Pub. No. 2017/0283700 by Yoshioka et al. (“Yoshioka”), and in further view of U.S. Pub. No. 2010/0277786 by Anderson et al. (“Anderson”).

	As to claim 3, Kuzuhara, as modified by Yoshioka, does not expressly teach the head-up display apparatus wherein the polarizers each have a thickness of from 100 nm to 1,000 nm.
	Anderson teaches an optical system which utilizes a quarter-wave plate wherein the polarizers each have a thickness of from 100 nm to 1,000 nm (Anderson, The bi-layer 846 is designed to be a thin-film structure with a predetermined thickness, e.g., a quarter-wave optical thickness at 550 nm. Figure 8E, ¶ [0141]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yoshioka’s quarter-wave plates to include Anderson’s quarter-wave plate thin structure because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Anderson’s quarter-wave plate thin structure permits reduced size profile of the optics.  This known benefit in Anderson is applicable to Yoshioka’s quarter-wave plates as they both share characteristics and capabilities, namely, they are directed to optical display devices.  Therefore, it would have been recognized that modifying Yoshioka’s quarter-wave plates to include Anderson’s quarter-wave plate thin structure would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Anderson’s quarter-wave plate thin structure in optical display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Kuzuhara, as modified by Yoshioka and Anderson, teaches the quarter-wave plates as having a thickness between 100nm to 1000nm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691